 


113 HR 5620 IH: First Responder Anthrax Preparedness Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5620 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2014 
Mr. King of New York (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of Homeland Security to make anthrax vaccines and antimicrobials available to emergency response providers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the First Responder Anthrax Preparedness Act. 
2.Anthrax vaccination program for first responders 
(a)Anthrax preparedness 
(1)In generalTitle V of the Homeland Security Act of 2002 (Public Law 107–296; 6 U.S.C. 311 et seq.) is amended by adding at the end the following new section: 
 
526.Anthrax preparedness 
(a)Vaccination program for first emergency response providersFor the purpose of domestic preparedness for and collective response to terrorism, the Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, shall make available surplus vaccines and antimicrobials and vaccines and antimicrobials with short shelf lives, from the strategic national stockpile under section 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) to emergency response providers for administration to such providers who voluntarily consent to such administration, and shall— 
(1)establish any necessary logistical and tracking systems to facilitate making such vaccines and antimicrobials so available; and 
(2)distribute disclosures regarding associated risks to end users. 
(b)Threat assessmentThe Under Secretary for Intelligence and Analysis shall— 
(1)support homeland security-focused risk analysis and risk assessments of the threats posed by anthrax from an act of terror; 
(2)leverage existing and emerging homeland security intelligence capabilities and structures to enhance prevention, protection, response, and recovery efforts with respect to an anthrax terror attack; and 
(3)share information and provide tailored analytical support on threats posed by anthrax to State, local, and tribal authorities, as well as other national biosecurity and biodefense stakeholders.. 
(2)Clerical amendmentThe table of sections in section 1(b) of such Act is amended by inserting at the end of the items relating to title V the following new item: 
 
 
Sec. 526. Anthrax preparedness.. 
(b)Pilot program 
(1)In generalIn carrying out the vaccination program authorized in section 526(a) of the Homeland Security Act of 2002, as added by subsection (a), the Secretary shall conduct an 18-month pilot program to administer vaccines and antimicrobials to emergency response providers as so authorized.  
(2)LocationIn carrying out the pilot program under this subsection, the Secretary shall select emergency response providers based in at least two States for participation in the pilot program.  
(3)Distribution of informationThe Secretary shall provide to each emergency response provider who participates in the pilot program under this subsection disclosures and educational materials regarding the associated risks of any vaccine or antimicrobial administered under the pilot program and of exposure to anthrax. 
(4)ReportNot later than 90 days after the completion of the pilot program under this subsection, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the results of the pilot program. The report shall include a plan under which the Secretary plans to continue to make vaccines and antimicrobials available to emergency response providers under section 526(a) of the Homeland Security Act of 2002. 
(5)Deadline for implementationThe Secretary shall begin implementing the pilot program under this subsection by not later than the date that is 180 days after the date of the enactment of this Act.  
 
